Citation Nr: 1409739	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-43 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to May 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied his claim of entitlement to service connection for bilateral (meaning left and right ear) hearing loss.

He also perfected an appeal to the Board for service connection for tinnitus (ringing in his ears), a claim the RO also denied in the February 2009 decision.  However, in another rating decision since issued in August 2012, during the pendency of this appeal, the RO granted service connection for tinnitus and assigned an initial 10 percent rating for it retroactively effective from October 29, 2008, so back to the date of receipt of this claim.  That was a full grant of that claim, both because the Veteran did not separately appeal either that initial rating or effective date (see Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997)) and because there is no greater schedular rating for tinnitus (see 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260; Smith v. Nicholson, 19 Vet. App. 63 (2005), aff'd Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)).  Therefore, that claim is no longer before the Board, as a "case or controversy" involving a pending adverse determination that he has taken exception to no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In December 2012, in support for his remaining claim for bilateral hearing loss, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the Veteran's electronic ("Virtual VA") file, which is being considered collectively with his physical ("paper") claims file.  During his hearing he submitted additional evidence - namely, a supporting medical nexus statement, and he waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).


FINDING OF FACT

It is just as likely as not the Veteran's bilateral (left and right ear) hearing loss, like his tinnitus, is the result of exposure to loud noise during his service, including especially in combat, and consequent injury to his ears (i.e., acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in an October 2008 letter, prior to initially adjudicating his claim in the February 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative believe are unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs) and a post-service private opinion have been obtained and associated with his claims file for consideration.  Although the private opinion itself references additional private records that have not been obtained, the Board sees that the Veteran did not submit those records himself and did not provide VA with the necessary information and authorizations to obtain them on his behalf.

The Veteran also was provided a VA compensation examination in response to this claim, the report of which contains a description of the history of the disability at issue, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiology of this disability in relation to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist with respect to obtaining relevant records and an examination and opinion therefore has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing before the Board in December 2012.  The presiding VLJ duly explained the issues material and relevant to favorable disposition of this claim and identified possible sources of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Aside from all of this, when all is said and done, the Board is granting, rather than denying, this claim.  So even if there has been some type of notice or assistance error in developing this claim, it ultimately is inconsequential and, thus, would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.


II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.


The results of a July 2012 VA compensation examination establish a current ratable bilateral hearing loss disability for VA compensation purposes.  That is to say, the results of that evaluation confirm the Veteran has sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  Therefore, element (1) for service connection has been satisfied.

Moreover, he offered testimony during his hearing and elsewhere in written statements submitted at other times during the course of this appeal regarding his level of noise exposure in service, including in combat during the Vietnam era, and VA already acknowledged such exposure to loud noise when granting his claim of entitlement to service connection for tinnitus in the August 2012 decision during the pendency of this appeal.  Like his tinnitus, he cites the repeated exposure to weapons, small arms fire, mortars, artillery, and tanks, etc., as the source of his bilateral hearing loss.  He additionally claims to have participated in fire fights.  His STRs are unremarkable for any complaints, treatment, or diagnoses of hearing loss, and he denied a history of hearing loss during his May 1969 military separation examination.  A hearing test of pure tone thresholds was not performed during that examination, however, and even if it was and did not show a then ratable hearing loss disability according to 38 C.F.R. § 3.385 would not preclude him from still showing that his current hearing loss disability, since now meeting these standards, is a result or consequence of his service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  So, that notwithstanding, the already acknowledged acoustic trauma during his service satisfies element (2).

In cases, as here, where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing VA regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To ultimately establish entitlement to service connection, however, there still must be evidence of a causal relationship (i.e., nexus) between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is equally probative evidence for and against the claim on this critical nexus element (3), and in this circumstance where the evidence is in relative equipoise, the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518,, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this particular instance it is.

The evidence addressing this critical element (3) of nexus consist of an October 2010 private opinion supporting the claim versus a July 2012 VA examination and opinion against the claim.

A significant portion of the October 2010 opinion addresses "ringing in the ears," so primarily the Veteran's already service-connected tinnitus disability.  As specifically concerning this additional claim for hearing loss, the opinion states that the Veteran served in an ordinance unit during his service in the 1960s and was not afforded hearing protection.  This commenting physician then goes on to opine that the Veteran consequently suffered inner ear damage during his period of service, which led to an expedited form of hearing loss with heightened awareness of tinnitus (ringing in the ears).


The July 2012 VA compensation examiner concluded otherwise, determining the Veteran's bilateral hearing loss was unrelated to his service.  She cited to his February 2010 notice of disagreement (NOD) indicating his hearing loss had occurred subsequent to the onset of his tinnitus, and that he had experienced hearing loss for 30 years.  So, if true, this tends to indicate his hearing loss started in the early 1980's, over 10 years after his separation from service in 1969.  She also cited an Institute of Medicine (IOM) study finding there was no scientific evidence supporting "delayed-onset" hearing loss due to noise exposure.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

One could argue that the private physician's opinion provides no supporting rationale or explanation for the conclusion that the current hearing loss is related to the noise exposure during the Veteran's military service.  The failure of this commenting physician to provide a basis for his opinion affects the weight or credibility of it.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999); and Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  Indeed, most of the probative value of an opinion comes from its underlying reasoning, not just from the opinion, itself, or even review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).


A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  As the Court reiterated in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

The Board, then, may conversely reject a medical opinion that was based on an inaccurate factual premise or that did not fully account for all of the relevant facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, in contrast, the VA examiner provided what was arguably a more detailed explanation for why the Veteran's hearing loss, which had its onset many years after his service, was not related to noise exposure during his service.  So, unlike the private physician, the VA examiner completely disassociated the Veteran's hearing loss from his service.

But one must also consider that, during his December 2012 hearing, the Veteran testified that he had had no significant noise exposure since his military service, including in his civilian job because he had worked in financial services and as a teacher, and his representative argued that this fact was not acknowledged by the VA compensation examiner.  However, a review of the examination report reveals that the examiner specifically noted that the Veteran had denied a history of occupational or recreational noise exposure, so in his civilian life.  Statements provided by the Veteran during the examination indicate that his military service was his only reported instance of acoustic trauma.


To the extent that the Veteran, himself, has asserted that his hearing loss is attributable to his service, he has not demonstrated the necessary knowledge or expertise to provide a competent medical opinion on this determinative issue of causation.  Although laymen are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the hearing loss, it falls outside the realm or purview of common knowledge of a layman.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As already explained, chronic diseases listed in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  Sensorineural hearing loss, as an organic disease of the nervous system, qualifies as a chronic disease.  However, as also noted earlier, the Veteran's STRs contain no pertinent findings relating to hearing loss in service.  Therefore, sensorineural hearing loss as a chronic disease has not been established in service.  When chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  In this case, the Veteran reported the onset date of his hearing loss as being many years after his service, and therefore continuity also has not been established.  Nor was there indication of sensorineural hearing loss to the required minimum compensable degree of at least 10-percent disabling within the year following his service to warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

But none of this is an absolute bar or preclusion to granting service connection for hearing loss.  A Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 - which, as mentioned, the Veteran has done, and by having competent and credible evidence indicating his current disability is the result of noise exposure during or coincident with his military service, as opposed to other factors ("intercurrent causes").  Ledford, 3 Vet. App. at 89; and Hensley, 5 Vet. App. at 159.


Given the circumstances of the Veteran's service, his testimony under oath of no additional noise exposure to that extent since his service, and the competing medical nexus opinions for and against his claim, the Board is resolving this reasonable doubt concerning the etiology of his hearing loss in his favor and ultimately granting, rather than denying, his claim.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


